Citation Nr: 1544060	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by RO.  

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.


FINDING OF FACT

The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by a letter sent to the Veteran in February 2012. The TDIU claim was last adjudicated in January 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded examination in connection with his claim for entitlement to a TDIU rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and discussed the effect the Veteran's service-connected disability had on his ability to obtain and maintain gainful employment. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Analysis

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for coronary artery disease (CAD) (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling) and erectile dysfunction (0 percent disabling); the combined rating is 40 percent.

However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

Here, the Board finds that the weight of the evidence, lay and medical establishes that he is not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities and referral to the Director, Compensation and Pension Service for extraschedular consideration is not warranted.  

The June 2011 claim for TDIU shows that the Veteran reported that he had a high school education.  He was indicated that he had worked for General Electric for 34 years and was force into retirement when the plant closed in 2007. It was indicated that he had worked as a tool and die maker.  

The August 2011 report of VA examination reflects that the Veteran worked as a tool and die maker but that he was currently not employed, having retired in 2007 by reason of age eligibility and duration of work. The Veteran reported that he had been forced into retirement in 2007 due to his company closing. However, he got full retirement benefits at that time and did not indicate that his cardiac disability impacted on his ability to secure and maintain gainful employment.

The March 2012 report of VA heart conditions examination documents the Veteran's report that his heart disease impacted his ability to work. The Veteran reported that he had worked as a tool and die maker for GE but was forced into retirement in 2007 with the closing of the plant. He complained of high stress level at work and an irritable mood due to the stress. However, he did not experience any chest discomfort or shortness of breath.

On review of the claims file and physical examination, the examiner concluded that the Veteran was not unemployable for sedentary work; however, his heart disability would prevent him from performing heavy physical labor (more than 9 METs). To that end, the examiner noted that with his current treatment the Veteran had essentially normal functional capacity (8.9 METs) and described no symptoms.

In a July 2012 statement, the Veteran's treating physician concluded that the combination of fatigue and chest pain had rendered the Veteran largely unemployable in heavily physical work, such as HVAC repair. Accordingly, the physician indicated that the Veteran "certainly should be considered actively for complete work-related disability."

The March 2013 report of VA hearing loss and tinnitus examination reflects that the Veteran's service-connected tinnitus did not impact the Veteran's ability to work. To that end, the Veteran reported that his tinnitus was not bothersome.

In June 2014 the Veteran asserted that due to his service- connected heart disability, he can no longer work in the field to which he has been trained.  He indicated that he had worked as a tool and die maker.  He stated that he had minimal computer skills.  He testified that he had to limit his activities due to his heart disability and that he was exhausted and would have to nap in the afternoon.  He indicated that he previous occupation and both stressful and physically demanding.  He stated that he had not had looked for other employment.  He indicated that the former employer closed the doors, he was getting retirement benefits and while he was not ready for it, he didn't fight it too much

The January 2015 report of VA heart conditions examination reflects that the Veteran's service-connected CAD had no functional impairment and did not impact the Veteran's ability to work.  The examiner noted that since the 2012 VA examination regarding the heart condition, the Veteran had undergone additional stenting in November 2014 and again December 2014.  The Veteran was noted to have silent ischemia and is overall asymptomatic.  The examiner indicated that the Veteran stated that he had no symptoms related to his silent ischemia. The Veteran reported that his was able to chop wood and can go upstairs without stopping.  He had no related symptoms with regard to his heart.  The Veteran reported that he was helping his son with an HVAC installation business and denies any problems/limitations in this role.  

The January 2015 report of VA male reproductive system conditions examination reflects that the Veteran's service-connected erectile dysfunction had no functional impairment and did not impact the Veteran's ability to work.

In this case, the Board finds that the weight of the evidence, lay and medical, is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation. The evidence of the Veteran's educational background and employment history has been considered.  In the multiple VA examinations documented, the examiners consistently conclude that the service-connected disabilities had no functional impairment and did not impact the Veteran's ability to work. Specifically in the March 2012 VA examination, the examiner, taking account of the Veteran's education, prior work history and experience, concluded that the Veteran could engage in sedentary work.

To the extent that the Veteran asserts the July 2012 statement from his treating physician supports the contention that he is unemployable, the Board notes that the physician concluded, in pertinent part, that the Veteran was "largely unemployable in heavily physical work, such as HVAC repair." Such is not disputed as the VA examiner in the March 2012 VA examination also found that the Veteran's heart disability would prevent him from performing heavy physical labor. However, the weight of the evidence indicates that the Veteran could engage in sedentary employment. While the Veteran testified in June 2014 that he was limited in activities and was exhausted, at the time of the January 2015 VA heart examination he reported that he did not have symptoms and indicated that he was able to assist his son in a HVAC business.  

The Board has considered the Veteran's assertions that he is unemployable due to his service-connected disabilities; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the more credible and probative evidence establishes that he is not precluded from employment and is functionally able to perform tasks required in sedentary employment.

The Board finds that after consideration of the all of the evidence record, including evidence regarding educational background and employment history, that the preponderance of the evidence is against the assignment of a TDIU rating.

ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


